Opinion issued June 28, 2012.




                                        In The
                                Court of Appeals
                                       For The
                            First District of Texas

                                NO. 01-12-00171-CV
                                     ____________

                            JAMAL EBRON, Appellant

                                           V.

                            MICHAEL JONES, Appellee


              On Appeal from the County Civil Court at Law No. 3
                            Harris County, Texas
                       Trial Court Cause No. 1005887


                            MEMORANDUM OPINION

      This is an attempted appeal from a ruling by the trial court ordering that

appellant pay the costs of his suit in the trial court. Generally, appeals may be taken

only from final judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001). Interlocutory orders may be appealed only if authorized by statute. Bally

Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001).

      Appellant has provided no evidence that a final judgment has been entered in

this pending case. Appellant cites no authority, and we have found none, providing

for an interlocutory appeal to be taken from a trial court’s order that appellant pay

the costs of his suit. See generally TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)

(West Supp. 2011); see, e.g., Minnfee v. Lexington, No. 04-09-00770-CV, 2010 WL
381367, at *1 (Tex. App.—San Antonio Feb. 3, 2010, no pet.) (mem. op.)

(dismissing appeal of order on motion to rule for costs); Aguilar v. Texas La Fiesta

Auto Sales LLC, No. 01-08-00653-CV, 2009 WL 1562838, at *1 (Tex. App.—

Houston [1st Dist.] June 4, 2009, no pet.) (mem. op.) (dismissing appeal of order

sustaining contest to affidavit of indigence for trial court costs). We may review a

challenge to an order sustaining a contest to an affidavit of indigence only when it is

made as part of a pending appeal from a final judgment or other appealable order.

See TEX. R. APP. P. 20.1; In re Arroyo, 988 S.W.2d 737, 738–39 (Tex. 1998).

      On April 26, 2012, the Court notified the parties of its intent to dismiss the

appeal for want of jurisdiction unless appellant filed a response demonstrating this

court’s jurisdiction on or before May 7, 2012.        See TEX. R. APP. P. 42.3(a).

Appellant has not filed a response.


                                          2
      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle.




                                         3